      Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

DEANDRA SHONTRELL GATEWOOD
and AMBER TE WHITE, individually and
as parent and next friend of D.G., a minor,

       Plaintiffs,

vs.                                                        No. 1:19-cv-573

THE ESTATE OF JASON E. THOMPSON, deceased,
individually and as agent of THOMPSON OILFIELD
HAULING SERVICES, LLC, individually and as
employer of JASON E. THOMPSON, deceased,
TOMMY W. KAYS individually and d/b/a
TNT PILOT CAR SERVICE, and JANE DOES I-X,
JOHN DOES I-X, ABC CORPORATIONS I-X,
XYZ Partnerships, and ABC LIMITED LIABILITY
CORPORATIONS I-X.

       Defendants.

            COMPLAINT FOR PERSONAL INJURY, NEGLIGENCE PER SE
                        AND LOSS OF CONSORTIUM

       For their complaint against Defendants, Plaintiffs, Deandra Shontrell Gatewood and

Amber Te White, individually and as next friend of D.G., a minor, by and through their attorneys

Buchanan Law Firm, LLC (Deena L. Buchanan) allege as follows:

                                  NATURE OF THE CASE

       1.      This is a civil action for damages to remedy the above-named Defendant Jason E.

Thompson’s and Tommy W. Kay’s negligence and their violations of state and federal regulations,

as well as Thompson Oilfield Hauling Services, LLC’s independent and vicarious liability for

Jason E. Thompson’s negligence, which caused devastating injuries to Deandra Shontrell
        Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 2 of 18




Gatewood and loss of consortium for his wife, Amber Te White and loss of parental consortium

to their infant child, D.G., a minor.

                               PARTIES, JURISDICTION AND VENUE

        2.     Plaintiff Deandra Shontrell Gatewood is a citizen and resident of the State of Texas,

residing at 538 Schmeltzer Lane, San Antonio, Texas 78213.

        3.     Plaintiff Amber Te White is a citizen and resident of the State of Texas, residing at

538 Schmeltzer Lane, San Antonio, Texas 78213. She is Plaintiff Deandra Shontrell Gatewood’s

wife.

        4.     Plaintiff D.G. is a is a citizen and resident of the State of Texas, residing at 538

Schmeltzer Lane, San Antonio, Texas 78213. He is Plaintiff Deandra Shontrell Gatewood’s infant

son.

        5.     Upon information and belief, Defendant Jason E. Thompson, deceased, was a

citizen and resident of the State of New Mexico, residing at 1013 E. Katy Lane, Hobbs, NM 88240.

        6.     Upon information and belief, Defendant Thompson Oilfield Hauling Services,

LLC, is a New Mexico limited liability company with a principle place of business at 1013 E. Katy

Lane, Hobbs, New Mexico 88240.

        7.     Upon information and belief, Defendant Tommy W. Kays, individually and d/b/a

TNT Pilot Car Servic, is a citizen and resident of the State of New Mexico, residing at 420 Alegre,

Hobbs, New Mexico 88242.

        8.     Defendants Jane Does I-X, John Does I-X, ABC Corporations I-X, XYZ

Partnerships, and ABC Limited Liability Corporations I-X are corporations, business entities,

persons, agents, servants or employees whose true names are not now known to Plaintiffs. To the


                                                 2
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 3 of 18




extent of discovery to be conducted, Plaintiffs allege that Jane Does I-X, John Does I-X, ABC

Corporations I-X, XYZ Partnerships I-X, and ABC Limited Liability Corporations I-X are

residents of the State of New Mexico and/or non-residents, and that they caused events to occur in

the State of New Mexico out of which Plaintiffs’ cause of action arises. Plaintiffs request leave of

Court to amend the Complaint once the true identities of these defendants become known to the

Plaintiffs.

        9.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 (2006), 28

U.S.C. §1332(a)(1) (2011).

        10.    This Court has diversity jurisdiction under 28 U.S.C. §1332(a)(1) (2011). Plaintiffs

and Defendants are citizens of different States. Plaintiffs are domiciled and reside in Texas. Upon

information and belief, Defendants Jason E. Thompson, and Tommy W. Kays, individually and

d/b/a TNT Pilot Car Service, are citizens of New Mexico. Thompson Oilfield Hauling Services,

LLC is incorporated in New Mexico and has its principal place of business in New Mexico. The

matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs given

Plaintiffs’ extensive damages.

        11.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) (2011). Defendants’

negligence and the trucking crash at issue occurred in New Mexico.

        12.    The Court’s exercise of personal jurisdiction over Defendants comports with due

process.

                                  FACTUAL ALLEGATIONS

        13.    On October 9, 2018, while in the course and scope of his work for Thompson

Oilfield Hauling Services, LLC, Defendant Jason E. Thompson negligently operated a flat-bed


                                                 3
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 4 of 18




tractor-trailer carrying an oversized load, by, among other things, failing to control his vehicle on

the roadway, crossing into oncoming traffic and failing to avoid oncoming traffic in the opposite

lane of travel.

        14.       At or about the same time, Defendant Tommy Kays, individually and d/b/a TNT

Pilot Car Service, in the course and scope of his employment as a pilot vehicle operator, negligently

performed his duties to warn the public of hazards posed by the oversized load and failed to

effectively perform his obligations as a pilot vehicle operator which is to ensure that an oversized

load like the one Thompson was transporting safely gets to its destination without causing injuries

to motorists on the roadways.

        15.       Defendant Thompson negligently operated his tractor-trailer carrying an oversized

load when he failed to keep a proper lookout, failed to control his speed and ultimately entered the

lanes of oncoming traffic and crashed head-on into a truck operated by Plaintiff Deandra Shontrell

Gatewood, who was badly injured.

        16.       Plaintiff Deandra Shontrell Gatewood was operating his commercial motor vehicle

in his own lane of travel at the time of the crash.

        17.       Plaintiff Deandra Shontrell Gatewood suffered devastating injuries as a result of

the crash, which has left him disabled and unable to work.

        18.       Plaintiff Amber Te White, who was approximately eight months pregnant at the

time of the crash, suffered loss of support, loss of household services and loss of consortium as a

result of Plaintiff Deandra Shontrell Gatewood’s injuries, as he was no longer able to support her

or their young family after the accident.




                                                  4
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 5 of 18




        19.      Plaintiff D.G. was born after the accident, is an infant at the time of this filing, and

has lost the support and care of his father, as a result of Plaintiff Deandra Shontrell Gatewood’s

debilitating injuries.

                                       CAUSES OF ACTION

                              COUNT 1
    (NEGLIGENCE – DEFENDANT THOMPSON AND DEFENDANT THOMPSON
                   OILFIELD HAULING SERVICES, LLC)

        20.      Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as though fully stated and alleged herein.

        21.      Defendant Thompson had a duty to operate his tractor and trailer hauling an

oversized load in a safe manner to avoid injuries and damages to others lawfully upon the roadway.

        22.      As a driver of a commercial vehicle hauling an oversized load upon the public

roadway, Defendant Thompson had duties to comply with the Federal Motor Vehicle Safety

Standards and Regulations, and the laws of the State of New Mexico in the operation of his tractor

and trailer, especially in light of his hauling an oversized load.

        23.      Defendant Thompson, acting as an agent of Thompson Oilfield Hauling Services,

LLC, breached these aforementioned duties.

        24.      On the occasion in question, Defendant Thompson committed acts of omission and

commission, which collectively and severally constitute negligence. Defendant Thompson’s

negligence consisted of, but is not limited to, the following acts and/or omissions:

              a. In that Defendant Thompson failed to act as a reasonably careful person would have

                 acted under the circumstances;




                                                    5
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 6 of 18




             b. In that Defendant Thompson failed to control his vehicle, which was entrusted to

                him in his employment by Defendant Thompson Oilfield Hauling Services, LLC;

                and

             c. In that Defendant Thompson failed to keep his tractor and trailer within an

                appropriate lane of travel, as he crossed into and impacted a vehicle in oncoming

                traffic; and

             d. In that Defendant Thompson failed to keep a proper lookout; and

             e. In that Defendant Thompson failed to control his vehicle’s speed; and

             f. In that Defendant Thompson failed to provide adequate warning devices to alert

                motorists as to the hazards created by his oversized load.

       25.      As a direct and proximate result of Defendant Thompson’s negligence, individually

and jointly, Plaintiff Deandra Shontrell Gatewood suffered severe bodily harm and he and his

family, Plaintiffs White and D.G. suffered considerable damages. Plaintiffs are accordingly

entitled to compensatory damages against Defendant Thompson.

                                       COUNT 2
       (NEGLIGENCE PER SE – DEFENDANT THOMPSON AND DEFENDANT
                THOMPSON OILFIELD HAULING SERVICES, LLC)
       26.  Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as though fully stated and alleged herein.

       27.      Defendant Thompson had duties as a driver upon the public roadway to comply

with the laws of the United States, Federal Motor Vehicle Safety Standards and Regulations, and

the laws of the State of New Mexico in the operation of his vehicle.

       28.      Defendant Thompson breached these aforementioned duties.


                                                 6
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 7 of 18




       29.      On the occasion in question, Defendant Thompson, acting as an agent of Thompson

Oilfield Hauling Services, LLC, committed acts of omission and commission, which collectively

and severally constitute negligence. Defendant Thompson’s negligence consisted of, but is not

limited to, the following acts and/or omissions:

             a. in that Defendant Thompson failed to act as a reasonably careful person would have

                acted under the circumstances;

             b. in that Defendant Thompson failed to keep a proper lookout and be attentive, as a

                reasonably careful person would have done under the circumstances;

             c. in that Defendant Thompson failed to slow down and maintain a safe speed for the

                conditions existing at the time of the crash, as a reasonably careful person would

                have done under the circumstances; and

             d. in that Defendant Thompson failed to maintain proper control of his vehicle, and

                caused his vehicle to travel into opposing traffic, leading to the devastating injury

                to Plaintiff Deandra Shontrell Gatewood.

       30.      Defendant Thompson failed to regulate the speed of his vehicle as necessary under

the circumstances and conditions existing at the time of the crash to avoid colliding with a person,

vehicle, or other conveyance on or entering the highway. This constitutes negligence per se

pursuant to New Mexico Traffic Law § 66-7-301. Plaintiffs are members of the class designed to

be protected under New Mexico Traffic Law § 66-7-301. Said statute imposes a duty, which

Defendant Thompson breached, and said unexcused breach was a proximate cause of Plaintiffs’

injuries and damages described herein. Accordingly, and as a matter of law, Defendant Thompson’s




                                                   7
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 8 of 18




failure to comply with the provisions of New Mexico Traffic Law § 66-7-301 constitutes that

Defendant Thompson is guilty of negligence per se.

        31.     Defendant Thompson failed to drive his vehicle upon the right half of the roadway,

entirely to the right of the center thereof as practicable, at the time of the crash. This constitutes

negligence per se pursuant to New Mexico Traffic Law § 66-7-308. Plaintiffs are members of the

class designed to be protected under New Mexico Traffic Law § 66-7-308. Said statute imposes a

duty, which Defendant Thompson breached, and said unexcused breach was a proximate cause of

Plaintiffs’ injuries and damages described herein. Accordingly, and as a matter of law, Defendant

Thompson’s failure to comply with the provisions of New Mexico Traffic Law § 66-7-308

constitutes that Defendant Thompson is guilty of negligence per se.

        32.     Defendant Thompson failed at the time of the crash to drive his vehicle as nearly as

practicable entirely within a single lane, and not move from such lane until first ascertaining that

such movement could be made with safety. This constitutes negligence per se pursuant to New

Mexico Traffic Law § 66-7-317. Plaintiffs are members of the class designed to be protected under

New Mexico Traffic Law § 66-7-317. Said statute imposes a duty, which Defendant Thompson

breached, and said unexcused breach was a proximate cause of Plaintiffs’ injuries and damages

described herein. Accordingly, and as a matter of law, Defendant Thompson’s failure to comply

with the provisions of New Mexico Traffic Law § 66-7-317 constitutes that Defendant Thompson

is guilty of negligence per se.

        33.     Defendant Thompson failed at the time of the crash to not follow another vehicle

more closely than is reasonable and prudent, having due regard for the speed of such vehicles and

the traffic upon and the condition of the highway. This constitutes negligence per se pursuant to


                                                  8
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 9 of 18




New Mexico Traffic Law § 66-7-318. Plaintiffs are members of the class designed to be protected

under New Mexico Traffic Law § 66-7-318. Said statute imposes a duty, which Defendant

Thompson breached, and said unexcused breach was a proximate cause of Plaintiffs’ injuries and

damages described herein. Accordingly, and as a matter of law, Defendant Thompson’s failure to

comply with the provisions of New Mexico Traffic Law § 66-7-318 constitutes that Defendant

Thompson is guilty of negligence per se.

       34.     Defendant Thompson failed at the time of the crash to drive only upon the right-

hand roadway of a highway divided into two roadways by an intervening space, or clearly indicated

dividing section so constructed as to impede vehicular traffic, and failed to abstain from driving

over, across, or within any such dividing space. This constitutes negligence per se pursuant to

New Mexico Traffic Law § 66-7-319. Plaintiffs are members of the class designed to be protected

under New Mexico Traffic Law § 66-7-319. Said statute imposes a duty, which Defendant

Thompson breached, and said unexcused breach was a proximate cause of Plaintiffs’ injuries and

damages described herein. Accordingly, and as a matter of law, Defendant Thompson’s failure to

comply with the provisions of New Mexico Traffic Law § 66-7-319 constitutes that Defendant

Thompson is guilty of negligence per se.

       35.     Defendant Thompson and/or Thompson Oilfield Hauling Services, LLC, received a

special permit for the oversized load Defendant Thompson was driving at the time of the accident and

as such, Defendant Thompson was restricted insofar as practical, to a single traffic lane, giving other

traffic the right-of-way whenever possible, under Section 18.19.8.23 NMAC. Defendant Thompson

failed to maintain a single lane of traffic, and did not give other traffic the right-of-way. This

constitutes negligence per se pursuant to Section 18.19.8.23 NMAC. Plaintiffs are members of the


                                                  9
       Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 10 of 18




class designed to be protected by Section 18.19.8.23 NMAC. Said regulation imposes a duty, which

Defendant Thompson breached and said unexcused breach was a proximate cause of Plaintiffs’

injuries and damages described herein. Accordingly, and as a matter of law, Defendant Thompson’s

failure to comply with Section 18.19.8.23 NMAC renders him negligent per se.Defendant Thompson

and/or Thompson Oilfield Hauling Services, LLC, received a special permit for the oversized load he

was driving at the time of the accident and as such, assumed all responsibility for injury to persons or

damage to public or private property caused directly or indirectly by the movement of the vehicle,

combination or load under Section 18.19.8.17 NMAC. Defendant Thompson and/or Thompson

Oilfield Hauling Services, LLC, caused damage to persons directly or indirectly by the movement of

the vehicle, combination or load. Therefore, these defendants assumed liability for Plaintiffs’

damages as a matter of law.

                            COUNT 3
(NEGLIGENCE – DEFENDANT THOMPSON OILFIELD HAULING SERVICES, LLC)

       36.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as though fully stated and alleged herein.

       37.     At the time of the subject crash and at the time he committed negligence, Defendant

Thompson was the agent and/or employee of Defendant Thompson Oilfield Hauling Services,

LLC.

       38.     At the time of Defendant Thompson’s negligent acts and/or omissions, he was

acting within the course and scope of his employment as an agent and/or employee of Defendant

Thompson Oilfield Hauling Services, LLC.




                                                  10
      Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 11 of 18




       39.     Therefore, Defendant Thompson Oilfield Hauling Services, LLC, is liable for

Plaintiffs’ damages under the doctrine of respondeat superior because the negligence of its agent

and/or employee was a proximate cause of the subject crash and damages described herein.

       40.     Moreover, Defendant Thompson Oilfield Hauling Services, LLC, is responsible for

the actions of its agents, such as Defendant Thompson, under the common law principles of

agency. Defendant Thompson’s negligence was a proximate cause of the crash which formed the

basis of this suit, and the subsequent damage and injury suffered by Plaintiffs.

       41.     On or about the date of the subject crash, Defendant Thompson was operating a

tractor-trailer owned by Defendant Thompson Oilfield Hauling Services, LLC, with the

knowledge, permission, and consent of Defendant Thompson Oilfield Hauling Services, LLC.

       42.     Defendant Thompson Oilfield Hauling Services, LLC, entrusted the tractor-trailer

to Defendant Thompson, a negligent driver who did not appreciate the risks inherent with operating

his oversized load, did not control his vehicle and entered oncoming traffic.

       43.     Defendant Thompson Oilfield Hauling Services, LLC knew or (through the

exercise of the duty to use reasonable care) should have known that Defendant Thompson, was a

negligent/incompetent driver.

       44.     Nevertheless, Defendant Thompson Oilfield Hauling Services, LLC, negligently

and carelessly entrusted the tractor-trailer to Defendant Thompson, although Defendant Thompson

Oilfield Hauling Services, LLC, knew or (in the exercise of reasonable care) ought to have known

Defendant Thompson presented an unreasonable risk of harm.

       45.     Defendant Thompson’s negligence was a proximate cause of the crash which forms

the basis of this suit, and the injuries and damages suffered by Plaintiffs.


                                                 11
      Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 12 of 18




       46.     Upon information and belief, Defendant Thompson Oilfield Hauling Services,

LLC, was negligent in hiring, training, supervising, and/or retaining Defendant Thompson when a

reasonable company would have determined that he was an unfit employee.

       47.     Defendant Thompson Oilfield Hauling Services, LLC, had an obligation upon

hiring Defendant Thompson to properly train and/or supervise him and failed to do so. Defendant

Thompson Oilfield Hauling Services, LLC, failed to sufficiently train and/or supervise Defendant

Thompson regarding the risks involved with hauling oversized loads and operating commercial

motor vehicles. Defendant Thompson Oilfield Hauling Services, LLC, failed to train and/or

supervise Defendant Thompson regarding the risks of not controlling a large commercial vehicle

hauling an oversized load. Defendant Thompson Oilfield Hauling Services, LLC, failed to train

and/or supervise Defendant Thompson regarding the need to properly warn motorists of the

oversized load.

       48.     Upon information and belief, Defendant Thompson Oilfield Hauling Services,

LLC, failed in its duty to use reasonable care including, but not limited to, the actions and

omissions outlined above.

                                  COUNT 4
                   (PUNITIVE DAMAGES – DEFENDANTS THOMPSON
                  AND THOMPSON OILFIELD HAULING SERVICES, LLC)


       49.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as though fully stated and alleged herein.

       50.     Defendant Thompson’s acts and omissions were willful, reckless, and wanton,

which damaged Plaintiffs.


                                               12
      Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 13 of 18




       51.      Defendant Thompson’s conduct was willful, reckless, and wanton for reasons

including:

             a. His crossing onto oncoming traffic while carrying an oversized load and driving

                too fast for conditions;

             b. His defiance of his training and state and federal laws regarding his driving safety

                obligations while he carried an oversized load, which he knew or should have

                known created a heightened risk to the motoring public.

       52.      Additionally, Defendant Thompson was acting within the scope of his employment

with Defendant Thompson Oilfield Hauling Services, LLC and had sufficient discretionary

authority to act for Defendant Thompson Oilfield Hauling Services, LLC regarding the conduct at

issue, independent of higher authority. Moreover, Defendant Thompson Oilfield Hauling Services,

LLC’s conduct, taken as a whole, was willful, reckless and wanton.

       53.      Therefore, Defendants Thompson and Thompson Oilfield Hauling Services, LLC,

should both be held liable for punitive damages.

                               COUNT 5
       (NEGLIGENCE - DEFENDANT KAYS d/b/a TNT PILOT CAR SERVICES)

       54.      Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as though fully stated and alleged herein.

       55.      Defendant Kays, individually and d/b/a TNT Pilot Car Services (“Defendant

Kays”) had a duty to operate his pilot vehicle in a safe manner to avoid injuries and damages to

others lawfully upon the roadway.

       56.      Defendant Kays had a duty to reasonably perform his obligations as a certified pilot

vehicle operator with regard to the oversized load vehicle operated by Defendant Thompson.
                                                 13
        Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 14 of 18




        57.      As a certified pilot vehicle operator, Defendant Kays had an obligation to comply

with New Mexico law regarding the operation of a pilot vehicle.

        58.      Defendant Kays breached these aforementioned duties.

        59.      On the occasion in question, Defendant Kays committed acts of omission and

commission, which collectively and severally constitute negligence. Defendant Kay’s negligence

consisted of, but is not limited to, the following acts and/or omissions:

              a. In that Defendant Kays failed to act as a reasonably careful pilot vehicle operator

                 would have acted under the circumstances;

              b. In that Defendant Kays failed to adequately warn traffic ahead of the oversized

                 load;

              c. In that Defendant Kays failed to timely observe and warn Defendant Thompson of

                 conditions ahead of them;

              d. In that Defendant Kays failed to adequately perform the principal obligation for

                 which a pilot driver is hired which was to safely get Thompson’s oversized load to

                 its destination safely without causing harm to Plaintiffs;

         60.     As a direct and proximate result of Defendant Kays’ negligence, Plaintiff Deandra

Shontrell Gatewood suffered severe bodily harm and he and his family, Plaintiffs White and D.G.,

suffered considerable damages.

         61.     Plaintiffs are accordingly entitled to compensatory damages against Defendant

Kays.




                                                  14
     Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 15 of 18




                                           COUNT 6
         (NEGLIGENCE PER SE -DEFENDANT KAYS, individually and d/b/a
                               TNT PILOT CAR SERVICES)
      62.     Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs as though fully stated and alleged herein.

      63.     Defendant Kays had a duty to enhance the safety of moving an oversized vehicle or

load over the highways, including to alert the motoring public of the presence or approach of an

oversized vehicle or load under Section 18.19.8.80(A) NMAC. Defendant Kays failed to enhance

the safety of Defendant Thompson’s movement of his oversized load on the highway. This

constitutes negligence per se pursuant to Section 18.19.8.80(A) NMAC. Plaintiffs are members of

the class designed to be protected by Section 18.19.8.80(A) NMAC. Said regulation imposes a duty,

which Defendant Kays breached and said unexcused breach was a proximate cause of Plaintiffs’

injuries and damages described herein. Accordingly, and as a matter of law, Defendant Kays’ failure

to comply with Section 18.19.8.80(A) NMAC renders him negligent per se.

      64.     Defendant Kays also had a duty under Section 18.19.8.92(A) NMAC to control the

movement of the escorted oversize vehicle in a manner that maximizes the safety of the motoring

public and provide for a safe flow of traffic in the immediate area of the move. To the extent that

Defendant Kays failed to do so, this would constitute negligence per se pursuant to Section

18.19.8.92(A) NMAC. Plaintiffs are members of the class designed to be protected by Section

18.19.8.92(A) NMAC. Said regulation imposes a duty, which Defendant Kays breached and said

unexcused breach was a proximate cause of Plaintiffs’ injuries and damages described herein.

Accordingly, and as a matter of law, Defendant Kays’ failure to comply with Section 18.19.8.92(A)

NMAC renders him negligent per se.

                                               15
     Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 16 of 18




      65.     Defendant Kays also had a duty under Section 18.19.8.92(B) NMAC to act as a team

with the oversize vehicle driver to ensure that safety of the motoring public is sustained. To the

extent that Defendant Kays failed to do so, this would constitute negligence per se pursuant to

Section 18.19.8.92(B) NMAC. Plaintiffs are members of the class designed to be protected by

Section 18.19.8.92(B) NMAC. Said regulation imposes a duty, which Defendant Kays breached

and said unexcused breach was a proximate cause of Plaintiffs’ injuries and damages described

herein. Accordingly, and as a matter of law, Defendant Kays’ failure to comply with Section

18.19.8.92(B) NMAC renders him negligent per se.

      66.     Defendant Kays also had a duty under Section 18.19.8.92(E) NMAC, as a front escort

vehicle driver, to warn oncoming traffic of the presence of the oversize vehicle or load, to maintain

communication with the driver of the oversize load by using two-way radio to warn of hazards,

obstructions, or other potential problems that may affect the safe movement of the oversize load or

the public, among other things. To the extent that Defendant Kays failed to do so, this would

constitute negligence per se pursuant to Section 18.19.8.92(E) NMAC. Plaintiffs are members of

the class designed to be protected by Section 18.19.8.92(E) NMAC. Said regulation imposes a duty,

which Defendant Kays breached and said unexcused breach was a proximate cause of Plaintiffs’

injuries and damages described herein. Accordingly, and as a matter of law, Defendant Kays’ failure

to comply with Section 18.19.8.92(E) NMAC renders him negligent per se.




                                                16
      Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 17 of 18




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

A.     For general damages against Defendants to compensate Plaintiff Deandra Shontrell

Gatewood for the injuries, pain, anguish, sorrow, mental and/or emotional suffering, limitation,

stress, loss of income, loss of earning capacity, loss of household services, loss of enjoyment of

life, past medical care expenses, future medical care expenses and other appropriate compensatory

damages, he has suffered and will experience in the future for all losses and damages pursuant to

New Mexico law;

B.     For Plaintiffs’ White and D.G.’s past and future loss of consortium, loss of society,

affection, companionship, guidance and love;

C.     For punitive damages against Defendant Thompson and Thompson Oilfield Hauling

Services, LLC;

D.     Award for pre- and post-judgment interest, attorney’s fees, costs, and such other and further

relief as the Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand trial by jury on all issues so triable.




                                                 17
Case 2:19-cv-00573-GBW-CG Document 1 Filed 06/20/19 Page 18 of 18




RESPECTFULLY SUBMITTED this 20th day of June, 2019.




                                     BUCHANAN LAW FIRM, LLC

                                     /s/ Deena L. Buchanan
                                     12231 Academy Road NE, #300-199
                                     Albuquerque, NM 87111
                                     505-900-3559 (phone)
                                     505-933-7551 (fax)

                                     deena@dbuchananlaw.com




                                18
